DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 05/03/2021 and 09/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-14 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazeghi et al. (US20180130255) (hereinafter Hazeghi).
Regarding claim 1, Hazeghi discloses a system for processing image related to depth, comprising:
a first image sensor, generating a first image [Figs. 1, ABS, 0007-0011, 0021-0031; plurality of cameras for generating 3D point cloud imaging across a plurality of channels]. 
a second image sensor, generating a second image [Figs. 1, ABS, 0007-0011, 0021-0031; plurality of cameras for generating 3D point cloud imaging across a plurality of channels].
5a first image processing circuit, coupled to the first image sensor and the second image sensor [Figs. 1, ABS, 0007-0011, 0021-0031; plurality of cameras for generating 3D point cloud imaging across a plurality of channels].
configured to: generate depth data corresponding to at least one object identified in the first image and the second image [ABS, 0105, 0113; generating depth maps of objects in captured images].
generate a first data packet comprising two of the first image, the second image, 10and the depth data [ABS, 0105, 0113; generating depth maps of objects in captured images]. 
a second image processing circuit, coupled to the first image processing circuit, 
configured to: receive the first data packet; and perform stereo matching on the first image and the second image [Figs. 1-5, ABS, 0057-0065, 0105-0113; matching imaging data to reconstruct 3D points].
Regarding claim 2, Hazeghi discloses wherein the first image processing circuit further provides a first transmission interface, and the second image processing circuit further provides a second transmission interface connected with the first transmission interface, wherein the first transmission interface transmits the first data packet to the second 20transmission interface over a first channel, and the first data packet further comprises a first channel identifier merely [0058-0066-0074; mulita channel imaging to reconstruct and transmit 3D point cloud data].
Regarding claim 3, Hazeghi discloses wherein the first image processing circuit is further configured to: generate a second data packet comprising the other two of the first image, the second 25image, the depth data, and dummy data different from the first data packet, the first transmission interface transmits the second data packet to the second transmission interface over a second -16-File: 095452usf channel, and the second data packet further comprises a second channel identifier merely corresponding to the second channel [0058-0074; merging packets of data, processing and transmitting data across a plurality of channels].
Regarding claim 4, Hazeghi discloses wherein the first channel is a physical channel, the second channel is a virtual channel, and the first channel and the second channel correspond to 5different memory blocks in the second transmission interface [0058-0074; merging packets of data, processing and transmitting data across a plurality of channels (including wifi)].
Regarding claim 5, Hazeghi discloses wherein the second image processing circuit is further configured to: combine the first image, the second image, and the depth data, to generate a matching image related to the depth data [0058-0066-0074; mulita channel imaging to reconstruct and transmit 3D point cloud data].
Regarding claim 6, Hazeghi discloses wherein the first image is a first color infrared image, the second image is a second color infrared image, the depth data comprises first depth data and second depth data, and the first image processing circuit is further configured to: generate the first depth data corresponding to the at least one object identified in 15color portions of the first color infrared image and the second color infrared image; generate the second depth data corresponding to the at least one object identified in infrared portions of the first color infrared image and the second color infrared image; generate the first data packet comprising two of the color portions of the first color infrared image and the second color infrared image, [0058-0074; packets of imaging data, processing and transmitting data across a plurality of channels, channels could including wifi, IR, RGB etc.].
Regarding claim 9, Hazeghi discloses a third image sensor, coupled to the first image processing circuit, and generating a third image, wherein the first image is an infrared image, the second image is another infrared image, the third image is a color image, and the first image processing circuit is further configured to: generate the depth data corresponding to the at least one object identified in the 25first image, the second image, and the third image [0058-0074; packets of imaging data, processing and transmitting data across a plurality of channels, channels could including wifi, IR, RGB etc.].
Regarding claim 10, Hazeghi discloses a method for processing image related to depth, comprising: -18-File: 095452usf 
generating, by a first image sensor, a first image [Figs. 1, ABS, 0007-0011, 0021-0031; plurality of cameras for generating 3D point cloud imaging across a plurality of channels].
generating, by a second image sensor, a second image [Figs. 1, ABS, 0007-0011, 0021-0031; plurality of cameras for generating 3D point cloud imaging across a plurality of channels].
generating, by a first image processing circuit, depth data corresponding to at least one object identified in the first image and the second image [ABS, 0105, 0113; generating depth maps of objects in captured images]. 
5generating, by the first image processing circuit, a first data packet comprising two of the first image, the second image, and the depth data [ABS, 0105, 0113; generating depth maps of objects in captured images]. 
receiving, by a second image processing circuit, the first data packet [Figs. 1-5, ABS, 0057-0065, 0105-0113; matching imaging data to reconstruct 3D points]. 
performing, by the second image processing circuit, stereo matching on the first image and the second image [Figs. 1-5, ABS, 0057-0065, 0105-0113; matching imaging data to reconstruct 3D points].
Regarding claim 11, Hazeghi discloses wherein the step of receiving the first data packet comprises: providing, by the first image processing circuit, a first transmission interface; providing, by the second image processing circuit, a second transmission interface connected with the first transmission interface; 15transmitting, by the first transmission interface, the first data packet to the second transmission interface over a first channel, wherein the first data packet further comprises a first channel identifier merely corresponding to the first channel [0058-0066-0074; mulita channel imaging to reconstruct and transmit 3D point cloud data].
Regarding claim 12, Hazeghi discloses generating, by the first image processing circuit, a second data packet comprising the 20other two of the first image, the second image, the depth data, and dummy data different from the first data packet; and transmitting, by the first transmission interface, the second data packet to the second transmission interface over a second channel, wherein the second data packet further comprises a second channel identifier merely corresponding to the second channel [0058-0074; merging packets of data, processing and transmitting data across a plurality of channels].
Regarding claim 13, Hazeghi discloses wherein the first channel is a physical channel, the second channel is a virtual channel, and the first channel and the second channel correspond -19-File: 095452usf to different memory blocks in the second transmission interface [0058-0074; merging packets of data, processing and transmitting data across a plurality of channels].
Regarding claim 14, Hazeghi discloses wherein the step of performing stereo matching comprises: combining the first image, the second image, and the depth data, to generate a matching 5image related to the depth data [0058-0066-0074; mulita channel imaging to reconstruct and transmit 3D point cloud data].
Regarding claim 17, Hazeghi discloses wherein the third channel is a physical channel, the fourth channel is a virtual channel, the fifth channel is another virtual channel, and the third channel, the fourth channel, and the fifth channel correspond to different memory blocks in the second transmission interface [0058-0074; packets of imaging data, processing and transmitting data across a plurality of channels, channels could including wifi, IR, RGB etc.].
Regarding claim 18, Hazeghi discloses generating, by a third image sensor, a third image, wherein the first image is an infrared image, the second image is another infrared image, the third image is a color image, and the step of generating the depth data comprises: generating, by the first image processing circuit, the depth data corresponding to the at least one object identified in the first image, the second image, and the third image [0058-0074; packets of imaging data, processing and transmitting data across a plurality of channels, channels could including wifi, IR, RGB etc.].




Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Hazeghi (US20180130255).  However Hazeghi, nor any prior art of record individually nor in combination, explicitly disclose wherein the third channel is a physical channel, the fourth channel is a virtual channel, the fifth channel is another virtual 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.